DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments/amendments filed June 01, 2022 have been fully considered but are moot in view of new ground(s) of rejection.  Claims 2, 3, 8, 10 and 11 had been canceled.

Claim Objections
2.	The claim(s) is/are objected to because of the following informalities: 
Regarding claim 17, the claim limitation “the quartz crystal resonator unit…” should be “The quartz crystal resonator unit…”.
Regarding claim 18, the claim limitation “…joining a lid member to the base member such that the quartz crystal resonator is housed in an open space defined by the lid member and the upper surface of the base member, …… the lid having a side wall that extends downwardly toward the upper surface of the base member, the side wall having inner and outer surfaces, the inner surface having a radially innermost bottom edge that faces the upper surface of the base member, the lid being joined to the base member by a joining member to form an open space that houses the quartz crystal resonator…” should be “…joining a lid member to the base member such that the quartz crystal resonator is housed in an open space defined by the lid member and the upper surface of the base member, …… the lid member having a side wall that extends downwardly toward the upper surface of the base member, the side wall having inner and outer surfaces, the inner surface having a radially innermost bottom edge that faces the upper surface of the base member, the lid member being joined to the base member by a joining member to form the open space that houses the quartz crystal resonator…” according to antecedent basis requirement since “open space” and “lid member” had been used previously. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 4, 12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Isao (WO 2016/084425, cited by Applicant in the IDS submitted on May 02, 2019) in view of Masanobu et al. (JP 2001-144571, cited by Applicant in the IDS submitted on May 02, 2019) (hereinafter “Masanobu”) and Shuichi (JP 2011-009808, cited by Applicant in the IDS submitted on May 02, 2019).
Regarding claim 16, Isao discloses a quartz crystal resonator unit (Fig.2, please refer to the whole reference for detailed) comprising: a base member (21) including an upper surface and a protruding portion (30) extending upwardly from the upper surface; a quartz crystal resonator (16) mounted on the upper surface of the base member, and a lid member (14 in Fig.1, 3, 4 and 10) having a side wall (side wall of 14) that extends downwardly toward the upper surface of the base member (Fig.3, 4 or 10), the side wall having inner and outer surfaces (Fig.3, 4 or 10), the inner surface having a radially innermost bottom edge that faces the upper surface of the base member (please refer to Isao’s Fig.10 with the Examiner’s note below), the lid member being joined to the base member by a joining member (50) to form an open space (Sp in Fig.3) that houses the quartz crystal resonator, the protruding portion (30) extending upwardly above the radially innermost bottom edge of the side wall (please refer to Isao’s Fig.10 with the Examiner’s note below) and being separated from first and second portions (for example - left and right portions) of the inner surface of the side wall by first and second gaps (gap between 14 and 30 of left portion and gap between 14 and 30 of right portion), respectively, the joining member (50) extending into the first and second gaps and adhering the protruding portion to the inner surface of the side wall, such that the protruding portion restrain lateral movement of the lid member relative to the base member (please refer to the Fig.4 below, where the joining member (50) that cover the protruding portion (30) and in contact with the inner surface of the side wall; thus, the protruding portion restrain lateral movement of the lid member relative to the base member).

    PNG
    media_image1.png
    683
    787
    media_image1.png
    Greyscale

Isao doesn’t disclose the protruding portion includes first and second protruding portions; and Isao doesn’t explicitly disclose the quartz crystal resonator including a quartz crystal blank, a pair of excitation electrodes that are disposed on opposed main surfaces of the quartz crystal blank so as to face each other with the quartz crystal blank located there between, and a pair of connection electrodes disposed on the quartz crystal blank and electrically connected to respective ones of the pair of excitation electrodes.
Masanobu discloses a base member (1) including a surface (101) and a protruding portion or two protruding portions on the surface (102 in Fig.5; ¶ 15 states “…the convex portion 102 continuously surrounds the mounting area 101 in a ring shape. Unlike the embodiment, it may have a discontinuous portion in part.”; and also ¶ 32). 
For supporting purpose, Shuichi discloses the quartz crystal resonator (Fig.1 and 6) including a quartz crystal blank (2), a pair of excitation electrodes (excitation electrodes 8a; ¶ 7) that are disposed on opposed main surfaces of the quartz crystal blank so as to face each other with the quartz crystal blank located there between (¶ 7), and a pair of connection electrodes (lead-out electrodes 8b; ¶ 7) disposed on the quartz crystal blank and electrically connected to respective ones of the pair of excitation electrodes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isao with the teaching of Masanobu to provide the first and second protruding portions instead of a protruding portion in a ring and with the teaching of Shuichi to provide the quartz crystal resonator including a quartz crystal blank, a pair of excitation electrodes that are disposed on opposed main surfaces of the quartz crystal blank so as to face each other with the quartz crystal blank located there between, and a pair of connection electrodes disposed on the quartz crystal blank and electrically connected to respective ones of the pair of excitation electrodes. The suggestion/motivation would have been to use discontinuous portion in part for the protruding portion as taught by Masanobu and to support the structure of the quartz crystal resonator according to Shuichi.
Regarding claim 4, Isao in view of Masanobu and Shuichi is used to reject claim 16 above.
Isao discloses the lid member (14) has a rectangular shape when seen in a plan view in the direction normal to the surface of the base member (Fig.1 and 2); and the protruding portion (30) is disposed.
Isao doesn’t disclose the protruding portions are disposed so as to correspond to two opposite corners of the rectangular shape of the lid member
Masanobu discloses a protruding portion or two protruding portions are disposed so as to correspond to two opposite corners of the rectangular shape of the lid member (102 in Fig.5; ¶ 15 states “…the convex portion 102 continuously surrounds the mounting area 101 in a ring shape. Unlike the embodiment, it may have a discontinuous portion in part.”; and also ¶ 32). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isao in view of Shuichi with the teaching of Masanobu to provide the protruding portions are disposed so as to correspond to two opposite corners of the rectangular shape of the lid member. The suggestion/motivation would have been to use discontinuous portion in part for the protruding portion as taught by Masanobu.
Regarding claim 17, Isao in view of Masanobu and Shuichi is used to reject claim 16 above.
Isao discloses the joining member (50) is also located in a gap between the innermost bottom edge of the side wall (14) and the upper surface of the base member (21).
Regarding claim 18, Isao discloses a method of manufacturing a quartz crystal resonator unit (Fig.2, please refer to the whole reference for detailed), the method comprising: mounting a quartz crystal resonator (16) on a upper surface of a base member (21), the base member including a protruding portion (30) extending upwardly from the upper surface; and joining a lid member (14 in Fig.1, 3, 4 and 10) to the base member such that the quartz crystal resonator is housed in an open space (Sp in Fig.3) defined by the lid member and the upper surface of the base member, the lid having a side wall (side wall of 14) that extends downwardly toward the upper surface of the base member (Fig.3, 4 or 10), the side wall having inner and outer surfaces (Fig.3, 4 or 10), the inner surface having a radially innermost bottom edge that faces the upper surface of the base member (please refer to Isao’s Fig.10 with the Examiner’s note below), the lid being joined to the base member by a joining member (50) to form an open space (Sp in Fig.3) that houses the quartz crystal resonator, the protruding portion extending upwardly above the radially innermost bottom edge of the side wall (please refer to Isao’s Fig.10 with the Examiner’s note below) and being separated from first and second portions (for example - left and right portions) of the inner surface of the side wall by first and second gaps, respectively, the joining member extending into the first and second gaps (gap between 14 and 30 of left portion and gap between 14 and 30 of right portion) and adhering (using 50) the protruding portion to the inner surface of the side wall, such that the protruding portion restrain lateral movement of the lid member relative to the base member (please refer to the Fig.4 below, where the joining member (50) that cover the protruding portion (30) and in contact with the inner surface of the side wall; thus, the protruding portion restrain lateral movement of the lid member relative to the base member).

    PNG
    media_image1.png
    683
    787
    media_image1.png
    Greyscale

Isao doesn’t disclose the protruding portion includes first and second protruding portions; and Isao doesn’t explicitly disclose the quartz crystal resonator including a quartz crystal blank, a pair of excitation electrodes that are disposed on opposed main surfaces of the quartz crystal blank so as to face each other with the quartz crystal blank located there between, and a pair of connection electrodes disposed on the quartz crystal blank and electrically connected to respective ones of the pair of excitation electrodes.
Masanobu discloses a base member (1) including a surface (101) and a protruding portion or two protruding portions on the surface (102 in Fig.5; ¶ 15 states “…the convex portion 102 continuously surrounds the mounting area 101 in a ring shape. Unlike the embodiment, it may have a discontinuous portion in part.”; and also ¶ 32). 
For supporting purpose, Shuichi discloses the quartz crystal resonator (Fig.1 and 6) including a quartz crystal blank (2), a pair of excitation electrodes (excitation electrodes 8a; ¶ 7) that are disposed on opposed main surfaces of the quartz crystal blank so as to face each other with the quartz crystal blank located there between (¶ 7), and a pair of connection electrodes (lead-out electrodes 8b; ¶ 7) disposed on the quartz crystal blank and electrically connected to respective ones of the pair of excitation electrodes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isao with the teaching of Masanobu to provide the first and second protruding portions instead of a protruding portion in a ring and with the teaching of Shuichi to provide the quartz crystal resonator including a quartz crystal blank, a pair of excitation electrodes that are disposed on opposed main surfaces of the quartz crystal blank so as to face each other with the quartz crystal blank located there between, and a pair of connection electrodes disposed on the quartz crystal blank and electrically connected to respective ones of the pair of excitation electrodes. The suggestion/motivation would have been to use discontinuous portion in part for the protruding portion as taught by Masanobu and to support the structure of the quartz crystal resonator according to Shuichi.
Regarding claim 12, Isao in view of Masanobu and Shuichi is used to reject claim 18 above.
Isao discloses the lid member (14) has a rectangular shape when seen in a plan view in the direction normal to the surface of the base member (Fig.1 and 2); and the protruding portion (30) is disposed.
Isao doesn’t disclose the protruding portions are disposed so as to correspond to two opposite corners of the rectangular shape of the lid member.
Masanobu discloses a protruding portion or two protruding portions are disposed so as to correspond to two opposite corners of the rectangular shape of the lid member (102 in Fig.5; ¶ 15 states “…the convex portion 102 continuously surrounds the mounting area 101 in a ring shape. Unlike the embodiment, it may have a discontinuous portion in part.”; and also ¶ 32). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isao in view of Shuichi with the teaching of Masanobu to provide the protruding portions are disposed so as to correspond to two opposite corners of the rectangular shape of the lid member. The suggestion/motivation would have been to use discontinuous portion in part for the protruding portion as taught by Masanobu. 
Regarding claim 19, Isao in view of Masanobu and Shuichi is used to reject claim 18 above.
Isao discloses the joining member (50) is also located in a gap between the innermost bottom edge of the side wall (14) and the upper surface of the base member (21).

Allowable Subject Matter
6.	Claims 1, 20 and 21 are allowed.
7.	Claims 5-7, 9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/Primary Examiner 2849